      Case 5:19-cr-00231-OLG Document 11 Filed 04/09/19 Page 1 of 3

                                                                                 FILED
                      UNITED STATES DISTRICT COURT                               APR  -92019
                               WESTERN DISTRICT OF TEXAS                CLERç, LiS   Lnsuicr COURT
                                 SAN ANTONIO DIVISION                                  u1T1Es
                                                                                        P TV CLERK
United States of America                        §
                                                §
vs.                                             §      Case Number: SA:19-CR-00231(1)-OLG
                                                §
(1) Christopher O'Hara                          §
  Defendant



                      ORDER SETTING ARRAIGNMENT
           IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DISTRICT COURT ARRAIGNMENT in Courtroom C, before U.S. Magistrate Judge Hemy
J. Bemporad on the 4th Floor in the John H. Wood, Jr. United States Courthouse, 655 East Cesar
E. Chavez Boulevard, San Antonio, TX on April 23, 2019 at 02:00 PM.

            IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the U.S. Attorney, U.S. Pretrial Services, U.S. Probation
Office, and any surety or custodian, if applicable. Further, counsel for the defendant shall notify
the defendant of this setting, and if the defendant is on bond, advise defendent that he\she must
be present, unless excused by the court.

            A defendant entering a plea of not guilty who wishes to waive personal appearance at
the arraignment, is excused from appearing, as is the attorney, if the enclosed waiver is executed
and signed by both the defendant and the attorney of record, and filed with the Clerk prior to
5:00 P.M. on the day before the scheduled date of arraignment.

       ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE
DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.

              IT IS SO ORDERED April 09 2019.



                                                ELIZAB(H S. ("BETSY")                  NEY
                                                UNITED STATES MAGIST               E JUDGE
         Case 5:19-cr-00231-OLG Document 11 Filed 04/09/19 Page 2 of 3




6/7/2011 Notice of Waiver of Personal Appearance at Arraignment



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                SAN ANTONIO DIVISION


United States of America                                             §
                                                                     §
vs.                                                                  §   Case Number: SA:19-CR-00231(1)-OLG
                                                                     §
(1) Christopher O'Hara                                               §

      NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                      ENTRY OF PLEA OF NOT GUILTY
                    WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

                 Defendant has received a copy of the charging document in this case.
                   1)
           2) Defendant has read the charging document or had it read to himlher.
           3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

            Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and
entere a plea of "not guilty."


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
         Case 5:19-cr-00231-OLG Document 11 Filed 04/09/19 Page 3 of 3




6/7/2011 Notice of Waiver of Personal Appearance at Arraignment                                            Page 2


                  4)Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro Se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counsel or expressly waives counsel and elects to proceed
pro se.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant



                                          NOTICE OF RIGHT TO CONSENT
                                        TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                   PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                           I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                           I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant
